Civil action tried upon the following issues:
"1. Was the plaintiff injured by the negligence of the defendant railroad company, as alleged in the complaint? Answer: `Yes.'
"2. Did the plaintiff, by his own negligence, contribute to his injury? Answer: `No.'
"3. What damage, if any, is plaintiff entitled to recover from the defendant railroad company? Answer: `$600.'"
Judgment on the verdict for the plaintiff. Defendant appealed.
The case below resolved itself into controverted issues of fact, which the jury has settled by its verdict. No new or novel question of law is presented by the appeal, and we have found no error on the record. The verdict and judgment will be upheld.
No error.